Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 10/15/2021.
•	 Claims 1-4, 6-9, 11-19, 21 and 23-26 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-4, 7-8, 11-19, 21 and 23-26 remain unchanged as per the amendment filed on 10/15/2021. 
Claims 6 and 9 (as filed on 10/15/2021) are further amended by the examiner as below.
example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Steve Ackerman on 11/19/2021.
 
Claim 6
The circuit simulation method of claim 1, wherein connecting the programmable resistors comprises -connecting, within the circuit simulation, a first set of programmable resistors between the gate terminal and the source terminal of each transistor, and - connecting, within the circuit simulation, a second set of programmable resistors between the gate terminal and the drain terminal of each transistor.

Claim 9
The circuit simulation method of claim 1, wherein the first terminals of the first group of transistors are the gate terminals of the first group of transistors.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-4, 6-9, 11-19, 21 and 23-26 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
-determining, within the circuit simulation, voltage fluctuations at first terminals of a first group of transistors, the voltage fluctuations caused by connecting said programmable resistors, 

- monitoring, within the circuit simulation, in response to connecting said current sources, the gate-source voltages of the plurality of transistors, and
- determining, within the circuit simulation, a second group of transistors at which the gate-source voltages cross a threshold voltage in response to connecting said current sources, wherein all transistors are field-effect transistors.

Claim 16
-code to determine voltage fluctuations at first terminals of a first group of transistors, the voltage fluctuations caused by connecting said programmable resistors, 
-code to connect current sources with the first terminals of the first group of transistors,
- code to monitor, within the circuit simulation, in response to connecting said current sources, the gate-source voltages of the plurality of transistors, and
- code to determine, with in the circuit simulation, a second group of transistors at which the gate-source voltages cross a threshold voltage in response to connecting said current sources, wherein all transistors are field-effect transistors;

	One of the relevant prior art of record -Nair et al. (Patent No.: US 6090149 A) discloses a method and apparatus for detecting floating transistor gates within a netlist model of an integrated circuit. All transistor gates and input nodes coupled to the transistor gates are identified. These input nodes are then used to generate a resistor card. The resistor card is used in conjunction with the original netlist during simulation to couple two resistors to each input node. 
(Pub. No. US 20120110528 A1) attempt to highlight software method to identify which transistor gates float, and why, in complex, multi-transistor, electronic circuit designs. 
Yet, another relevant prior art of record - Shen et al.  (Pub. No.: US 10318682 B1) provides embodiments for analyzing impedance states of a set of nodes in a circuit design and providing a set of reasons for those impedance states. 
Lin et. al.  (Pub. No.: US 20160210394 A1) discloses techniques for identifying high-impedance nodes in a circuit design. Noise sources are added to nodes of interest in the circuit design. Voltage values at the nodes of interest are then computed in parallel. Based on the voltage values, high impedance nodes in the nodes of interest are identified.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 16.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-4, 6-9, 11-19, 21 and 23-26 are allowed.


Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146